Title: From John Adams to William Cranch, 14 March 1790
From: Adams, John
To: Cranch, William



Dear Sir
New York March 14. 1790

Your favours of Decr 15. Jan. 24. and Feb. 17 are before me, and I thank for your Attention, and hope for a continuance of it, though I am not a punctual Correspondent to you.
To the original of the Bar Meetings I was a Witness, as I was also to their excellent Effect in the Progress of them.  They introduced a Candor and Liberality in the Practice at the Bar that were was never before known in the Massachusetts. Mr Gardners Master Mr Pratt was so sensible of their Utility that when We took leave of him at Dedham his last Words to Us were “Bretheren, forsake not the assembling of yourselves together.”
My Advice to you, and all the young Gentlemen coming Up, as well as to those, now on the stage is never to Suffer Such Meetings to go into disuse, let who will clamour about them: for as I know the Body of the Law will never consent to any illegal or dishonourable Combinations, so on the other hand their deliberations together, on what is for the honour and dignity of the Bar and for the Public Good as far as their Practice is connected with it cannot but produce benign Effects.
What? is it unlawful for the Gentlemen of the Profession to Spend an Evening together once a Week? to converse upon Law, and upon their Practice: to hear complaints of unkind unfair and ungentlemanlike Practice: to compose differences: to agree that they will not introduce ignorant, illitterate, or illbred or unprincipled Students or Candidates? that they will not practice any kind of Chicanery, or take unmanly Advantages of one another, to the Injury of Clients for accidental or inadvertent Slips in pleading or otherwise? on what unhappy times are We fallen, if that Profession without which the Laws can never be maintained nor Liberty exist, is to be treated in this tyrannical manner?
But I must Stop.—ask my Son if he has received two Letters from me. I am / with much Esteem and affection yours
John Adams